Citation Nr: 1543967	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2014, the Board issued a decision that declined to reopen the Veteran's claim of entitlement to service connection for PTSD and remanded the separate issue of entitlement to service connection for depression for initial adjudication by the Agency of Original Jurisdiction (AOJ).  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a Joint Motion for Remand, which set aside the December 2014 Board decision with respect to the PTSD claim, and remanded it to the Board for further adjudication consistent with the Joint Motion.  Both claims have now returned to the Board.

The Board notes that, regardless of the determinations reached by the RO in October 2009 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board further notes that, as additional psychiatric diagnoses are of record, including a diagnosis of anxiety disorder not otherwise specified (NOS), the claim for service connection for depression has been expanded to a claim for service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran appealed and, following the receipt      of additional evidence, the RO issued a Statement of the Case (SOC) in February 2008 that considered the evidence of record and continued the denial of service connection on the merits.

2.  The Veteran did not file a substantive appeal, and the October 2006 decision became final.

3.  Some of the evidence received since the February 2008 SOC is new and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2006, the Veteran filed a claim for service connection for PTSD, as due to sexual harassment, that was initially denied in an October 2006 rating decision.  The Veteran appealed that denial and, after obtaining Social Security Administration (SSA) disability records and affording the Veteran a VA psychiatric examination,   the RO continued the denial in a February 2008 SOC.  The Veteran did not file a substantive appeal.  Thus, the October 2006 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 2008 SOC included service treatment and service personnel records, VA and private treatment records showing psychiatric diagnoses that included PTSD, SSA disability records, and a January 2008 VA examination report in which the examiner diagnosed the Veteran with major depressive disorder and anxiety disorder not otherwise specified, but not PTSD.  Service connection for PTSD was denied in the 2006 rating decision because there was no credible supporting evidence that the Veteran's in-service stressors occurred, and a February 2008 SOC continued the denial, finding a January 2008 VA examiner's indication that the Veteran did not describe the in-service events she experienced as traumatic and did not report symptoms of PTSD during the examination more persuasive than a PTSD diagnosis assigned during VA treatment in 2007.

Evidence added to the record since the February 2008 SOC includes additional VA treatment records documenting a diagnosis of PTSD and lay statements addressing her reported stressors.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to unestablished facts necessary to substantiate the claims.  Accordingly, the claim for service connection for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran's claim for service connection for PTSD has been reopened, but it must still be considered on the merits.  The Board finds that additional development is necessary prior to appellate review of both that claim and the claim for service connection for an acquired psychiatric disorder.

During a 2012 examination, a VA psychologist diagnosed the Veteran with depression NOS and anxiety disorder NOS on Axis I, and also noted the possibility of an Axis II diagnosis of personality disorder NOS.  She described three in-service stressors reported by the Veteran; specifically, an incident during which the Veteran was yelled at by a male petty officer in a manner that caused her to feel so afraid that she experienced a sensation of imminent blacking out and broke down into uncontrollable tears, an incident during which she was coerced by a senior petty officer into going out with another senior officer, eventually having sex with him because she felt compelled to do so, and an incident during which she was forced  by a commanding officer to report for work without a bra under her uniform.  However, the examiner found that those stressors were not adequate to support a diagnosis of PTSD.  Regarding depression and anxiety, she stated that the Veteran's symptoms appeared characterlogic in nature and opined that they were more related to personality functioning, the etiology of which she could only speculate upon.  However, she did not formally diagnose a personality disorder, and did not discuss the significance of the multiple past diagnoses of PTSD included in the record.  A 2008 VA examiner diagnosed the Veteran with major depressive disorder and anxiety disorder NOS, but deferred an Axis II diagnosis.  She described the Veteran's reports of in-service sexual harassment, as well as depression brought    on by separation from her son, but stated that the Veteran "did not appear terribly distressed about [the sexual harassment] events, nor did she describe them as traumatic."  The Board notes that in a June 2012 SOC, VA conceded the occurrence of the foregoing in-service stressors.

In view of VA's concession that the Veteran's in-service stressors occurred, and because neither VA examiner addressed past PTSD diagnoses of record, provided       a confirmed diagnosis of a personality disorder, or fully explained why the Axis I disorders they both identified were caused by something other than the now conceded stressors, the Board finds that an additional VA examination is necessary.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records that are not duplicates of those in the claims file.  If any requested records cannot be obtained, the Veteran and her attorney should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by      the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following a review of the claims file and examination     of the Veteran, the examiner should respond to the following:

(a)	Please provide diagnoses for any psychiatric disorders identified.  If PTSD is diagnosed, the examiner should identify the stressors upon which the diagnosis is based.

(b)	For any psychiatric disorder diagnosed during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  In rendering the opinion with regard to all diagnoses, the examiner should consider the reported instances of sexual harassment, the incident during which the Veteran was yelled at by a petty officer, and her separation from her son.  The examiner should also discuss the significance, if any, of the past PTSD diagnoses of record.

The examiner should explain the medical basis for any conclusions reached.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and her attorney should be furnished a supplemental statement    of the case and given the opportunity to  respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


